Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 11-12 recites the limitation "the first ends" in line 17 in claim 1, line 12 in claim 11 and line 19 in claim 12.  There is insufficient antecedent basis for this limitation in the claim. Correction is required. Claims 3-19 and 13-17 are dependent on claim 1 and indirectly/ directly include all the claim limitation of independent claim 1, and, hence, also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2010/0186861 A1) and further in view of Behr (DE102010036548).
Regarding claim 1, Ishiguro’s figure 1 depicts a pneumatic tire comprising: a plurality of main grooves (2,3) extending in a tire circumferential direction, and a plurality of land portions (4-6) that are partitioned by the plurality of main grooves, wherein the plurality of land portions include at least one shoulder land portion (6) arranged outwardmost in a tire width direction; each of the at least one shoulder land portion comprises: a plurality of width grooves of groove width not less than 2 mm. Ishiguro discloses the widths of the grooves exceeds 1.5 mm [0024]. This overlaps with applicant’s claimed range of 2 mm or greater. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a range of 2mm or greater since it is conventionally well known for widths to be 2 mm 
Ishiago does not explicitly disclose the first ends of the plurality of width grooves are located at an interior of the at least one shoulder land portion such as not to connect to any of the plurality of main grooves. It is conventionally known in the tire art for the first ends of the plurality of width groove terminate within an interior of the at least one shoulder land portion such as not to connect to any of the plurality of main grooves. Analogous lug groove, Behr, 
Regarding claim 3, Ishiguro’s figure 1 depicts the wide portion comprises an exterior portion arranged at an outside end in the tire width direction, and an interior portion arranged toward the interior in the tire width direction from the exterior portion; the interior portion is formed in such fashion that groove width thereof increases toward the exterior in the tire width direction; and the exterior portion is formed in such fashion that groove width therof is constant all along the tire width direction. 
Regarding claim 4, Ishiguro’s figure 1 depicts the exterior portion comprises a pair of exterior groove wall portions that face each other in the tire circumferential direction; and in a circumferential section parallel to the tread surface, the pair of exterior groove wall portions are respectively arranged so as to be parallel to the tire width direction. 
Regarding claims 5-6, Ishiguro’s figure 1 depicts an interior end in the tire width direction of the wide portion is separated from the contact patch end and an outside end in a tire radial direction of the wide portion is separated from a tread surface and the width groove comprises a constant width portion at which width groove is constant between the wide portion and the tread surface. 
Regarding claims 8-9, Ishiguro’s figure 1 depicts each of the at least one shoulder land portion includes an array of the at least one width groove with the wide portion and the at least one width groove with a constant width in a tire circumferential direction and the array includes alternating between the at least one width groove width the wide portion and the at least one width groove with a constant width. 
Regarding claim 11, Ishiguro’s figure 1 depicts a pneumatic tire, comprising: a plurality of main grooves (2-3) extending in a tire circumferential direction, and a plurality of land 
However, Ishiguro does not explicitly disclose all of the first ends of the plurality of width grooves are located at an interior of the at least one shoulder land portion. Analogous lug groove, Behr depicts the first ends of width grooves located at an interior of the shoulder land portion such as not to connect to any of the plurality of main grooves in figures 1, 3, 5 and 7 for the benefit of providing good noise attenuation and good aquaplaning properties is made with sufficiently high flexibility of the tire shoulder to form an optimal footprint [0005]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the first ends of the plurality of width grooves are located at an interior of the at least one shoulder land portion such as not to connect to any of 
Regarding claim 12,
Ishiago does not explicitly disclose wherein all of the first ends of the plurality of width grooves terminate within an interior of the at least one shoulder land portion such as not to connect to any of the plurality of main grooves. Analogous lug groove, Behr depicts the first ends of width grooves located at an interior of the shoulder land portion such as not to connect to any of the plurality of main grooves in figures 1, 3, 5 and 7 for the benefit of providing good noise attenuation and good aquaplaning properties is made with sufficiently high flexibility of the tire shoulder to form an optimal footprint [0005]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the first ends of the plurality of width grooves are located at an interior of the at least one shoulder land portion such as not to connect to any of the plurality of main grooves, as taught by Behr, into the tire taught by Ishiago in order to provide good noise attenuation and good aquaplaning properties. 
Regarding claim 13, Ishiguro’s figure 1 depicts the exterior portion comprises a pair of exterior groove wall portion that face each other in the tire circumferential direction; and in a circumferential section parallel to the tread surface, the pair of exterior groove wall portions are respectively arranged so as to be parallel to the tire width direction. 
Regarding claim 14, Ishiguro’s figure 1 depicts an interior end in the tire width direction of the wide portion is separated from the contact patch end. 
Regarding claim 15, Ishiguro’s figure 1 depicts the outside end in a tire radial direction of the wide portion is separated from a tread surface; and the width groove comprises a constant-width portion, at which width groove is constant between the wide portion and the tread surface. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2010/0186861 A1) in view of in view of Behr (DE102010036548) and further in view of Hatakenaka (US 5571351) 
Regarding claims 7 and 16, Ishiguro does not explicitly disclose an interior end in the tire width direction of the wide portion is arranged toward the exterior in the tire width direction from the contact patch end; an outside end in a tire radial direction of the wide portion is arranged toward the interior in the tire radial direction from a tread surface; and a distance between the contact patch end and the inside end in the tire width direction of the wide portion is less than a distance between the tread surface and the outside end in the tire radial direction of the wide portion. Nonetheless, one ordinary skilled in the art would recognize Applicant is claiming a sharp drop between the tread and the buttress portion. This is similar to tire art, Hatakenaka, who depicts a sharp drop between the tread and buttress portion in figure 9 and further states the angle θ the vertical line extending radially from the tread end forms with the slope line of each buttress portion is set to lie within the range from 10-40 degrees (column 2, lines 48-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a sharp drop between the tread edge and buttress portion to improve the running performance of the tire on snow or ice covered surface but also increases the lateral rigidity of the tread pattern by sufficient amount to prevent skidding and increase the cornering limit speed (column 2, lines 52-59). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2010/0186861 A1) in view of in view of Behr (DE102010036548) and further in view of Yamakawa (US 2015/0273951 A1).  
Ishiguro is silent to the at least one shoulder land portion includes an interior side width groove aligned with one of the at least one width groove with the wide portion, wherein an end of the interior side width groove terminates at an interior of the shoulder land portion adjacent but separated from an end of the one of the at least one width groove with the wide portion which terminates at an interior of the shoulder land portion adjacent but separated from the end of the interior side width groove, such that the interior side width groove and the at least one width groove are entirely separated and free of any communication through the shoulder land portion.  As previously discussed, analogous lug groove art, Behr depicts the lug grove first ends of width grooves located at an interior of the shoulder land portion such as not to connect to any of the plurality of main grooves in figures 1, 3, 5 and 7 for the benefit of providing good noise attenuation and good aquaplaning properties is made with sufficiently high flexibility of the tire shoulder to form an optimal footprint [0005]. It would have been obvious to one having 
Also, analogous lug groove art, Yamakawa, depicts one shoulder land portion includes an interior side width groove aligned with one of the least one width groove with the wide portion such that the interior side width groove are entirely separated and free of any communication through the shoulder land portion in annotated figure 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated interior side width groove aligned with one of the least one width groove with the wide portion such that the interior side width groove are entirely separated and free of any communication through the shoulder land portion in order to balance wear resistance with steering stability on wet and dry surfaces [0005]. 

    PNG
    media_image1.png
    416
    522
    media_image1.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (US 2010/0186861 A1) in view of in view of Behr (DE102010036548) and further in view of Nakajima (US 2017/0341472 A1).  
Regarding claim 17, although Ishiguro does not explicitly disclose the a constant width through the depth of the width groove at the circumferential cross section, it is conventionally well known for grooves to have a constant width through the depth of the width groove at the circumferential cross-sections. Analogous art, Nakajima, depicts a shoulder groove has a variable width (14B, 14C), with a constant width [0082].  One ordinary skill in the art would include the teachings of Nakajima since it is well known in the art and in order to maintain the rigidity of the inner shoulder land region at a high level [0082].  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in light of the newly cite reference Behr (DE102010036548), which teaches the sub grooves to terminate within the shoulder land portion in figures 1, 3, 5 and 7. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/FARAH TAUFIQ/Examiner, Art Unit 1749   

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749